ON APPLICATION FOR REHEARING
On application for rehearing, plaintiff contends among other things that the applicable award for permanent partial disability is that for the loss of an arm, or 200 weeks.
 The doctors assigned percentage disability on the basis of loss of function of the wrist or of the wrist and hand as a unit. The proper award is compensation for 100 weeks. R.S. 23:1221(4) (e).1
The application is denied.

. Even if plaintiff had sustained an amputation between the wrist and elbow, the award for loss of a hand would be applicable. R.S. 23:1221(4) (m).